Smith, J.
It is the unanimous opinion of the judges, that this court has no jurisdiction of this case. The common law writ of error can only be awarded to some judgment, order or proceeding, of a court of record: and there is no statutory provision, authorizing this court to award such writ, for the purpose •of reviewing the decision of a judge of a Circuit Superior Court, in vacation, overruling an application for a writ of error. Nor has this court any jurisdiction to award a writ of error to the judgment of the Hustings Court; Anderson's Case, 4 Leigh 693. It being wholly unnecessary, we have not examined the record, for the purpose of ascertaining whether there was any error in the proceedings.
Writ oe error denied.